Title: Adams’ Minutes of the Trial: Essex Superior Court, Ipswich, June 1771
From: Adams, John
To: 


      Burnam vs. Mugford.
       Jno. Melzond. Was on board the Vessell with Captn. Burnam and Mr. Mugford. Burnam took an Hankercheif and a Purse and 1/2 Johannes in it, and some small Money. B. askd Mugford is that your Money? Yes. M. said Do you intend to keep it. M. claimed it as his Money. Said it was his Money and asked Captain Burnam if he want going to let him have it. B. said No. Cant say if the Handkerchief was his. 1/2 Jo. in the Purse. B. did not claim any Thing but the Money. I had seen M. have such a Purse and wear such a Pair of Breeches. He had a Chest on board. Dont know how M. came by the Money. M. said he brought the Money from Spain. He had a Watch which he used to keep in the Coopers Chest. C.B. was out that Night. Fortnight or 3 Weeks before. I went and made the Captains Cabbin. Dunlop the officer, and Mugford playd a Game of Cards. I saw the Cabbin open and his Trunk next Morning. B had Money in that Trunk. Mugford had Money, with him when he went to Phyladelphia. He lent 21/2 Jos. and said his father gave em to him to buy Pork. M. a foremast Hand. B. when he found his Trunk was broke he said he had lost about £4500. . The Trunk was found between the Wharfe and ship. The Trunk was generally lockd the Chest Unlock’d. 2 Hds. Molasses rolled off the Wharf that Night.
       James Mugford—father of Plaintiff. The Voyage before this, he went to Spain, and he carried with him Fish &c. which sold for £60 L.M. He had a Months pay of C.B. and the neat Proceeds of an Hogshead of Molosses, which might amount to £70 L.M. He told me he brought Money from Spain. He brought from Phyladelphia 5 Barrels flour and 1000 Wt. Bread. I gave him no Johannes to buy Pork, or anything, before he sail’d.
       Lowell.
       George Wilfords Deposition vid.
       Grist. M. told me that C. Mugford accused him with stealing Money, which he was innocent of, as the Child in the Womb. He said He carried 10 Jos. which his father gave him, to buy Pork. He did not buy it because the Pork was so dear.
       Mr. Grist. M. told me he was clear, &c.
      